         Case 1:16-cv-06125-MKV Document 77 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                              USDC SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                              DOCUMENT
 DNA CONTRACTING AND                                          ELECTRONICALLY FILED
 WATERPROOFING, LLC,                                          DOC #:
                                                              DATE FILED: 3/23/2021
                            Plaintiff,

                     -against-                                  1:16-cv-06125 (MKV)

 STRONGWALL INDUSTRIES, INC.,                                 ORDER OF DISMISSAL
 C.G.M., INC., CMP SPECIALTY
 PRODUCTS, INC., and ABC COMPANIES 1
 to 10,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from defendant StrongWall Industries, Inc., written on

behalf of all parties, informing the Court that the parties have reached a settlement in principle

[ECF #76]. Accordingly, IT IS HEREBY ORDERED that the above-captioned action is

discontinued without costs to any party and without prejudice to restoring the action to this

Court’s calendar if the application to restore the action is made by April 22, 2021. If no such

application is made by that date, today’s dismissal of the action is with prejudice. See Muze, Inc.

v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004). All other dates and deadlines

are adjourned sine die.

SO ORDERED.
                                                      _________________________________
Date: March 23, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
